DAVENÉ D. WALKER
U.S. Department of Justice
Environment and Natural Resources Division
Natural Resources Section
P.O. Box 7611
Washington, DC 20044–7611
Telephone: (202) 353-9213
Facsimile: (202) 305–0506
davene.walker@usdoj.gov

RICKEY D. TURNER, JR.
U.S. Department of Justice
Environment and Natural Resources Division
Wildlife and Marine Resources Section
999 18th Street, South Terrace, Suite 370
Denver, CO 80202
Telephone: (303) 844-1373
Facsimile: (303) 844-1350
rickey.turner@usdoj.gov

Attorneys for Federal Defendants

                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF ALASKA

FRIENDS OF ALASKA NATIONAL            )
WILDLIFE REFUGES, et al.,             )
                                      )      CASE NO. 3:18-cv-00029-SLG
      Plaintiffs,                     )
                                      )
             v.                       )
                                      )
DAVID BERNHARDT, et al.,              )
                                      )
                                      )
      Federal Defendants,             )
                                      )
             and                      )
                                      )
KING COVE CORPORATION, et al.,        )
                                      )
      Intervenor-Defendants.          )
                                      )


       Case 3:18-cv-00029-SLG Document 102 Filed 02/14/20 Page 1 of 3
                       JOINT STATUS REPORT
            REGARDING PARTIES’ SETTLEMENT NEGOTIATIONS

       Plaintiffs and Federal Defendants submit this joint status report in accordance

with the Court’s February 4, 2019 Order, requiring an updated status report by February

14. The parties have reached a settlement of Plaintiffs’ motion seeking attorneys’ fees

and expenses. Once the payment is made, Plaintiffs will file notice with the Court that

their motion for fees, ECF No. 91, is fully resolved.

       Respectfully submitted, this 14th day of February, 2020.


                                          PRERAK SHAH
                                          Acting Deputy Assistant Attorney General
                                          Environment and Natural Resources Division


                                          /s/ Davené D. Walker
                                          DAVENÉ D. WALKER
                                          Trial Attorney
                                          United States Department of Justice
                                          Environment and Natural Resources Division
                                          Natural Resources Section
                                          P.O. Box 7611
                                          Washington, DC 20044-7611
                                          Telephone: (202) 353-9213
                                          Facsimile: (202) 305–0506
                                          davene.walker@usdoj.gov

                                          RICKEY D. TURNER, JR.
                                          Trial Attorney
                                          U.S. Department of Justice
                                          Environment and Natural Resources Division
                                          Wildlife and Marine Resources Section
                                          999 18th Street, South Terrace, Suite 370
                                          Denver, CO 80202
Jt. Status Report Re: Parties’ Settlement Negotiations
Friends of Alaska National Wildlife Refuges v. Bernhardt, Case No. 3:18-cv-00029-SLG      1




        Case 3:18-cv-00029-SLG Document 102 Filed 02/14/20 Page 2 of 3
                                          Telephone: (303) 844-1373
                                          Facsimile: (303) 844-1350
                                          rickey.turner@usdoj.gov

                                          Attorneys for Federal Defendants


                                          s/ Bridget Psarianos (by DDW w/consent)
                                          Bridget Psarianos (AK Bar No. 1705025)
                                          Brook Brisson (AK Bar No. 0905013)
                                          Katherine Strong (AK Bar No. 1105033)
                                          Trustees for Alaska
                                          1026 W. 4th Ave., Suite 201
                                          Anchorage, AK 99501

                                          Attorneys for Plaintiffs




                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on February 14, 2020, a copy of the foregoing Joint

Status Report Regarding Parties’ Settlement Negotiations was filed electronically with the

Clerk of Court using the CM/ECF system. Notice of this filing will be sent to all counsel

of record by operation of the court’s electronic filing system.



                                          /s/ Davené D. Walker
                                          Davené D. Walker, Trial Attorney
                                          U.S. Department of Justice




Jt. Status Report Re: Parties’ Settlement Negotiations
Friends of Alaska National Wildlife Refuges v. Bernhardt, Case No. 3:18-cv-00029-SLG    2




        Case 3:18-cv-00029-SLG Document 102 Filed 02/14/20 Page 3 of 3
